Case 6:17-cv-01170-TAD-CBW Document 216 Filed 04/29/20 Page 1 of 4 PageID #: 3197



                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                     LAFAYETTE DIVISION

  CHRISTOPHER PREJEAN,                                         CIVIL ACTION NO. 17-1170
  on behalf of Himself and Other
  Persons Similarly Situated

  VERSUS                                                       JUDGE TERRY A. DOUGHTY

  SATELLITE, INC.,                                             MAG. JUDGE WHITEHURST
  LYNN JENKINS & PAMELA MCCUE


                                              RULING

         Pending before the Court is Plaintiffs’ Motion in Limine to Exclude Reference to Plaintiffs

  as Independent Contractors or Contractors in Documents Prepared by Defendants [Doc. No. 185].

  Plaintiffs move the Court “to exclude any reference in the contract documents prepared by Satellite

  Country, Inc. which refers to the Plaintiffs as independent contractors, contractors, or attempts to

  designate the Plaintiffs as non-employees, as such is irrelevant under the ‘economic realities’ test

  to be applied at trial; or alternatively, the probative value will be greatly outweighed by the

  prejudicial effect of such references and labels placed upon Plaintiffs by Defendants.” [Doc. No.

  185-1, p. 1].    Defendants Satellite Country, Inc. (“Satellite Country”) and Lynn Jenkins

  (“Jenkins”) oppose Plaintiffs’ motion. [Doc. No. 203]. For the following reasons, Plaintiffs’

  Motion in Limine is DENIED.

         This is a collective action under the Fair Labor Standards Act (“FLSA”). At trial, the

  central issue to be decided is whether the satellite technicians were employees or independent

  contractors of Satellite Country. Plaintiffs contend that they were or are employees of Satellite

  Country and that they are entitled to overtime compensation for hours worked in excess of 40
Case 6:17-cv-01170-TAD-CBW Document 216 Filed 04/29/20 Page 2 of 4 PageID #: 3198



  hours per week, pursuant to the FLSA, 29 U.S.C. § 207.      Defendants contend that Plaintiffs were

  or are independent contractors and, therefore, not subject to FLSA’s overtime provisions.

         Plaintiffs now, however, seek to prevent Satellite Country from offering any portions of

  any documents into evidence that refer to Plaintiffs as contractors or independent contractors.

  They argue that the Fifth Circuit applies the economic realities test to determine employment

  status and that, under that test, the labels or attempted designations by Defendants are irrelevant.

  Alternatively, even if the documents or provisions therein have some relevance, Plaintiffs argue

  that the relevance is substantially outweighed by the danger of undue prejudice of this evidence.

  Plaintiffs cite specifically to documents entitled, “Independent Contractor Insurance

  Compliance” and “Satellite Country Independent Contractor/Technician Guidelines,

  Responsibilities and Confidentiality Agreement.” [Doc. No. 185, Exhibits 1 and 2].         They

  point further to a section under the heading “Tech Pay Practices”:

         Technician understands and agrees that it is an Independent Contractor
         Technician and not an employee. No payroll deductions, Social Security,
         Medicare, or unemployment taxes shall be withheld from any check paid to
         Technician pursuant to this agreement. Technician agrees that it is not an
         employee of Satellite Country, and it is not entitled to contribution by
         Satellite Country toward any payroll deduction taxes or unemployment taxes
         that would be withheld if Technician were an employee.       Technician will
         receive an IRS Form1099 at the proper time reporting Technician’
         income from Satellite Country during any calendar year in which this agreement
         is operative.

  [Doc. No. 185, Exhibit 2]. Plaintiffs acknowledge that the remaining portions of the documents

  contain information, rights, and responsibilities that may be relevant, but move the Court to

  require redaction. They also submit the specific cited documents in the redacted form they

  suggest.

         Defendants respond that the case law cited by Plaintiffs does not support the remedy they

                                                   2
Case 6:17-cv-01170-TAD-CBW Document 216 Filed 04/29/20 Page 3 of 4 PageID #: 3199



  seek. While the contractual relationship between Satellite Country and Plaintiffs is not dispositive

  to an employment determination under FLSA, Defendants argue that the contract or documents

  are admissible in their entirety, and either exclusion or redaction of the contract or documents is

  unnecessary and likely to create confusion and prejudice to Defendants. They contend that none

  of the cases cited by Plaintiffs excluded contracts from evidence, but, instead, addressed the weight

  given the contracts in determining the proper classification of the worker. Finally, they point out

  that Plaintiffs do not object to use of the term “employee” in any of the documents to be used at

  trial.

           Federal Rule of Evidence 401 provides that evidence is relevant if “(a) it has any

  tendency to make a fact more or less probable than it would be without the evidence; and

  (b) the fact is of consequence in determining the action.” Additionally, under Federal Rule of

  Evidence 403, evidence that is otherwise relevant may be excluded “if its probative value is

  substantially outweighed by a danger of one or more of the following: unfair prejudice,

  confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

  cumulative evidence.”

           The central issue is employment status under FLSA. In the Fifth Circuit, the focus is on

  “whether, as a matter of economic reality, the worker is economically dependent upon the

  alleged employer or is instead in business for himself.” Hopkins v. Cornerstone America, 545

  F.3d 338, 343 (5th Cir. 2008). Five non-exhaustive factors are used as “a tool used to gauge the

  economic dependence of the alleged employee”:

           (1) the degree of control exercised by the alleged employer; (2) the extent of the
           relative investments of the worker and the alleged employer; (3) the degree to which
           the worker’s opportunity for profit or loss is determined by the alleged employer;
           (4) the skill and initiative required in performing the job; and (5) the permanency

                                                    3
Case 6:17-cv-01170-TAD-CBW Document 216 Filed 04/29/20 Page 4 of 4 PageID #: 3200



         of the relationship.

  Id. (citing Brock v. Mr. W Fireworks, Inc., 814 F.2d 1042, 1043–44 (5th Cir. 1987)); see also

  Parrish v. Premier Directional Drilling, L.P., 917 F.3d 369 (5th Cir. 2019).

         The Court agrees with Defendants that the exclusion of all or part of the contracts or

  documents between the parties is not appropriate in this case. While Satellite Country’s definition

  or label of the relationship with the satellite technicians is not dispositive, Defendants can offer

  the contract and other documents as relevant to the financial relationship between the parties,

  including the relative investments of the worker and the alleged employer; the degree to which

  the satellite technician’s opportunity for profit or loss was determined by Satellite Country; the

  permanency of their relationship; the piece rate payment agreement between the parties; Satellite

  Country’s policies and procedures, and also to Satellite Country’s good faith defense.

  Additionally, the Court finds that redaction of the documents as suggested would cause undue

  confusion to the jury and/or prejudice to Defendants. Accordingly, Plaintiffs’ Motion in Limine

  is DENIED, subject to their right to make specific objections at trial.

         MONROE, LOUISIANA, this 29th day of April, 2020.




                                                __________________________________________
                                                TERRY A. DOUGHTY
                                                UNITED STATES DISTRICT JUDGE




                                                   4
